Citation Nr: 1020486	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1987, and from May 1989 to December 1989.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of May and December 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2006 and May 2009, the 
Board remanded the above matter for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in June 
2005.  


FINDING OF FACT

Migraine headaches are related to service.  


CONCLUSION OF LAW

Migraine headaches were incurred in the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §  1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service treatment records dated in February 1980 reflect that 
the Veteran complained of headaches.  In March 1980 and 
August 1981, the Veteran complained of migraine headaches.  
An undated Report of Medical Examination for separation 
purposes reflects that the Veteran's head was clinically 
evaluated as normal.  

VA outpatient treatment records dated in August 2001 reflect 
that the Veteran was assessed with opthalmic migraine.  In 
May 2002, the Veteran reported headaches about once a week, 
lasting about one or two days, over the previous 20 years.  

A letter from Dr. J.K.D. dated in July 2004 reflects that Dr. 
J.K.D. treated the Veteran for migraines.  Dr. J.K.D. opined 
that the Veteran's migraines are mostly likely than not to 
have initially started during military service.  Dr. J.K.D. 
based this opinion on the Veteran's military records and 
present migraines.  

The Veteran underwent a VA examination in August 2007.  He 
reported onset of migraine headaches in 1979, becoming more 
severe in 1981.  He stated that he had migraines ever since, 
three times a week at time of examination.  The examiner 
diagnosed migraine headaches.  The examiner stated that there 
was no objective documentation of migraines occurring in 
service.  The examiner indicated a willingness to re-look at 
the issue if service treatment records related to migraines 
were identified.  

The Veteran underwent another VA examination in September 
2009.  The examiner indicated review of the claims file.  The 
Veteran reported the onset of migraines in 1977.  He stated 
that they occurred two days a week, lasting anywhere from an 
hour to several days.  

Following physical examination, the examiner diagnosed 
migraines.  The examiner noted that multiple service 
treatment records reflect that the Veteran had headaches.  
The examiner also noted that the Veteran was diagnosed with 
migraines at the 2007 VA examination.  Therefore, the 
examiner opined that migraines are most likely related to 
service.  The examiner reasoned that there were numerous 
episodes of documentation where the Veteran was seen for 
headaches in service, and the current migraines are a 
continuation of the same problem.  

After a review of all available evidence in the claims 
folder, the Board finds that the evidence is at least in 
equipoise as to the etiology of the claimed migraines, 
especially considering the favorable nexus opinions provided 
by Dr. J.K.D. and the September 2009 VA examiner.  In so 
finding, the Board acknowledges that a VA examiner in August 
2007 opined that migraines were not related to active 
service.  However, the positive nexus statements are 
consistent with the facts of the case, including the 
Veteran's service treatment records.  See 38 C.F.R. 
§ 3.303(a)(Each disabling condition shown by service 
treatment records, or for which the veteran seeks service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records, and all pertinent medical and 
lay evidence).

Accordingly, given the diagnoses of migraine headaches in 
this case, an award of service connection for migraine 
headaches is warranted here.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for migraine headaches is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


